                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )      No. 2:13 CR 132
                                          )
SCHICKELL BEST                            )

                                        ORDER

       Pursuant to the Report and Recommendation of the United States Magistrate

Judge dated September 18, 2019 (DE # 64), to which objections have been waived, the

Magistrate Judge’s findings and recommendations are now ADOPTED. Defendant is

ADJUDGED to have committed the violation of supervised release described on page 2

of the Agreed Disposition of Supervised Release Violations (DE # 59). Defendant’s term

of supervised release is REVOKED and defendant is hereby committed to the United

States Bureau of Prisons to serve a term of imprisonment of twelve (12) months and one

(1) day, including receipt of credit for time served while in federal custody. After

successful completion of the additional term of imprisonment, defendant shall not

continue on supervised release. This sentence shall be imposed without requiring

defendant to make an additional court appearance.

                                          SO ORDERED.

       Date: September 24, 2019
                                          s/ James T. Moody
                                          JUDGE JAMES T. MOODY
                                          UNITED STATES DISTRICT COURT
